

116 S2945 RS: To designate the facility of the United States Postal Service located at 171 South Maple Street in Dana, Indiana, as the Ernest “Ernie” T. Pyle Post Office.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 442116th CONGRESS2d SessionS. 2945IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Young (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 12, 2020Reported by Mr. Johnson, without amendmentA BILLTo designate the facility of the United States Postal Service located at 171 South Maple Street in
 Dana, Indiana, as the Ernest Ernie T. Pyle Post Office.1.Ernest Ernie T. Pyle Post Office(a)DesignationThe facility of the United States Postal Service located at 171 South Maple Street in Dana, Indiana, shall be known and designated as the Ernest Ernie T. Pyle Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ernest Ernie T. Pyle Post Office.March 12, 2020Reported without amendment